Citation Nr: 1421689	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition, as secondary to the service-connected disability of chronic right knee strain.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition, as secondary to the service-connected disability of chronic right knee strain.  

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for a right hand disability.  

5.  Entitlement to service connection for residuals of a right shoulder injury.  

6.  Entitlement to service connection for mild degenerative joint disease (DJD), lumbar spine with spondylosis.  

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type I.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in Gretna, Louisiana, and an October 2009 decision of the RO in Jackson, Mississippi.  

The Board notes that the issues on appeal concerning the Veteran's right elbow and right hand were initially characterized as whether new and material evidence had been received to reopen claims of entitlement to service connection right elbow and right hand disabilities.  These service connection claims, originally filed in September 2005 and March 2007, respectively, were denied by the RO in December 2007.  Notice of this denial was sent to the Veteran in February 2008.  In April 2008, the Veteran submitted a statement with attached evidence, including VA treatment records from February and March 2008 which document the Veteran's complaints of pain in the right elbow and right hand, as well as diagnoses of mild degenerative joint disease (DJD) of the first interphalangeal (IP) joint and DJD of the right arm.  

The Board emphasizes that all of these events transpired within one year of the date the Veteran was notified of the prior denial in February 2008, and thus fell within the appeal period of that denial.  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  As such, the Board finds that the Veteran's claims are not petitions to reopen a finally decided claim, as the December 2007 denial never became final.  Rather, the Board has recharacterized these issues on appeal as noted on the title page of this decision.  

The Board further notes that the October 2009 RO decision also denied an increased disability rating in excess of 10 percent for right knee strain.  The Veteran included this issue in his October 2009 Notice of Disagreement (NOD) and specifically requested a 20 percent disability rating.  A subsequent January 2010 RO decision granted an increased disability rating of 20 percent for right knee strain and advised the Veteran that, as he had specifically requested a 20 percent rating for his right knee strain disability and such was granted, his appeal was considered fully resolved.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where there is a clear intent, a claimant may limit the appeal to a specific rating).  Indeed, there was no subsequent NOD following the January 2010 RO decision, the Veteran did not include the increased rating issue in his February 2010 substantive appeal, and his representative did not include the issue in the April 2010 statement of accredited representative in appealed case.  Thus, the Board finds the January 2010 grant of a 20 percent disability rating for right knee strain was a full grant of benefits on appeal as to that issue, which is no longer in appellate status before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  Bilateral Ankle, Right Hip, Lumbar Spine, & Diabetes

An April 30, 2013 RO decision, inter alia, denied the Veteran's claims to reopen service connection for a bilateral ankle condition and a right hip condition, both as secondary to the service-connected disability of chronic right knee strain, as well as a claim of entitlement to service connection for mild degenerative joint disease (DJD), lumbar spine with spondylosis, and a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type I.  

In May 2013, the Veteran submitted an NOD regarding his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type I.  Later that same month, he submitted another NOD regarding his claims to reopen service connection for a bilateral ankle condition and a right hip condition, both as secondary to the service-connected disability of chronic right knee strain, and entitlement to service connection for mild DJD, lumbar spine with spondylosis.  

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of these claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand these claims, rather than merely referring them back to the AOJ, for the preparation of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  



II.  Right Shoulder, Right Elbow, Right Hand

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service treatment records contain normal physical examinations upon enlistment in January 1978 and separation in October 1988, with no abnormal clinical findings or reports by the Veteran concerning his extremities or musculoskeletal system.  

However, such records do reveal, consistent with the Veteran's report, that in September 1984 while stationed at Fort Irwin, the Veteran fell onto his outstretched hands.  Thereafter, he complained of pain when pressure was put on his hand (e.g. while doing pushups).  There was no swelling or limited range of motion noted, and the physician's impression was a strained right wrist.  A subsequent x-ray noted no significant abnormalities.  

Service treatment records also document injuries to the Veteran's right thumb, right arm, and right elbow.  In May 1983 a tank track fell onto the Veteran's right thumb; however, there was no swelling or limited motion, and the noted impression was a bruise.  In July 1986, the Veteran complained of a swollen right arm with no history of trauma and a small abrasion noted; this was assessed as possible cellulitis.  Finally, in October 1987, the Veteran complained of pain and swelling in the right elbow with no history of trauma.  X-rays obtained contained normal results.  

VA treatment records, Social Security Administration (SSA) disability records, and the Veteran's own statements document his complaints of pain in his right shoulder, right elbow, and right hand since his fall during active service.  

The Veteran is competent to describe his continuing symptoms of pain in his right shoulder, right elbow, and right hand since service, as these symptoms are within the realm of his personal knowledge and perceived through the use of his senses.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, while his report of an in-service right shoulder injury is not corroborated by his service treatment records, such a lack of contemporaneous clinical data does not automatically render his account inherently incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

VA treatment records reveal diagnoses pertaining to the Veteran's right shoulder, right elbow, and right hand:  DJD of the right shoulder and right arm, noted in March 2008, and mild DJD of the first IP joint, noted in February 2008.  

To date, the Veteran has not been provided with an examination that specifically addresses whether his diagnoses of the right shoulder, right elbow, and right hand are related to his active service.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Board finds competent evidence of current disabilities as diagnosed within VA treatment records.  There is evidence of related injuries sustained during active service, including a fall consistent with the Veteran's report.  VA treatment records, SSA disability records, and the Veteran's own statement reflect his continuing complaints of pain in the right shoulder, right elbow, and right hand attributed to active service, which the Board finds sufficient indication that such symptoms may be associated with his active service.  Finally, as the Veteran has not been afforded a VA examination regarding the specific disabilities claimed here, there is insufficient competent medical evidence for the Board to decide the claim.  

Therefore, in light of the "low threshold" established by McLendon, the Board finds a remand is necessary in order to afford the Veteran a VA examination regarding the claimed right shoulder, right elbow, and right hand conditions.  Id.; 38 C.F.R. § 3.159(c)(4).  

Finally, on remand, the agency of original jurisdiction (AOJ) should obtain copies of any updated VA treatment records from the following facilities (as well as any additional development deemed necessary):  Tennessee Valley Healthcare System (Nashville) from March 2008 to the present, and the Overton Brooks (Shreveport) VA Medical Center (VAMC) from February 2013 to the present.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran and his representative with a Statement of the Case (SOC) pertaining to the issues of whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle condition as secondary to the service-connected disability of chronic right knee strain, whether new and material evidence has been received to reopen a claim of service connection for a right hip condition as secondary to the service-connected disability of chronic right knee strain, entitlement to service connection for mild degenerative joint disease, lumbar spine with spondylosis, and entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type I.  

Thereafter, return these issues to the Board only if the Veteran perfects an appeal by filing a timely substantive appeal (VA Form 9 or equivalent statement).  

2.  Schedule the Veteran for an appropriate examination(s) to determine the nature and extent of any disability of his right shoulder, right elbow, and right hand.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  A complete rationale must be provided for each opinion rendered.  The examiner should offer an opinion whether it is at least as likely as not (a 50 percent probability or greater) that a disability of the Veteran's right shoulder, right elbow, and right hand (including his diagnosed DJD of the right shoulder, right arm, and right first IP joint) are etiologically related to his active service, to include a fall in September 1984.  

3.  Thereafter readjudicate the claims regarding the Veteran's right shoulder, right elbow, and right hand.  For any claims that remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



